Citation Nr: 1750099	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-40 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS) of the spine, previously rated as lumbosacral strain, prior to April 21, 2016, and entitlement to a rating in excess of 40 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 1983 to August 1983 and in the Air Force from March 1984 to June 1992.  He is the recipient of the Air Force Achievement Medal, the Air Force Good Conduct Medal with one device, and the Air Force Longevity Service Award Ribbon with one device.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 20 percent for lumbosacral strain.  

In May 2012, the appellant and his mother testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In January 2013, the Board remanded the matter for additional evidentiary development.  In a December 2016 rating decision, the RO recharacterized the appellant's service-connected low back disability as IVDS of the lumbar spine and increased the rating to 40 percent, effective April 21, 2016.  Although an increased rating was granted, the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Also in the December 2016 rating decision, the RO granted service connection for left lower extremity lumbar radiculopathy and assigned an initial 10 percent rating, effective November 3, 2010.  The record contains no indication that the appellant has initiated an appeal with respect to the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In a June 2017 letter, the Board advised the appellant that the VLJ who conducted the May 2012 hearing was no longer available to decide the appeal.  He was therefore provided the opportunity to testify at another Board hearing in accordance with 38 U.S.C.A. § 7107(c) (West 2014).  The following month, the appellant responded that he did not wish to appear at another Board hearing and sked that the Board consider his case based on the evidence of record.  


FINDINGS OF FACT

1.  For the period prior to April 21, 2016, the appellant's service-connected low back disability exhibited forward flexion of greater than 30 degrees and a combined range of motion of 140 degrees or greater; there was no ankylosis of the thoracolumbar spine or incapacitating episodes totaling at least four weeks in any 12-month period.  Prior to April 21, 2016, the preponderance of the evidence is against the presence of any neurologic abnormalities or findings related to a thoracolumbar spine disability in addition to the already service-connected left lower extremity lumbar radiculopathy.

2.  For the period beginning April 21, 2016, the appellant's service-connected low back disability did not exhibit unfavorable or favorable ankylosis nor did it result in incapacitating episodes totaling at least six weeks in any 12-month period.  Beginning April 21, 2016, the preponderance of the evidence is against the presence of any neurologic abnormalities or findings related to a thoracolumbar spine disability in addition to the already service-connected left lower extremity lumbar radiculopathy.

3.  The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to April 21, 2016, and in excess of 40 percent thereafter, for intervertebral disc syndrome of the lumbar spine, previously rated as lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017). 

2.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In his substantive appeal, received in October 2009, the appellant expressed displeasure with his most recent VA examination.  He stated that the examination lasted one and a half minutes and consisted of the examiner asking three questions and pushing on the appellant's back.  The Board has considered these complaints, but finds that the February 2008 VA examination report, as well as the subsequent VA examination reports, are adequate because each included consideration of the appellant's prior medical history and described the manifestations of the appellant's low back disability in sufficient detail to allow the Board to make a fully-informed evaluation based on the applicable rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The appellant has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

		i.  Lumbar Spine

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that if an intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation of that segment.

	C.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.


III.  Analysis

	A.  Evidence

The appellant's claim for an increased rating for his lumbar spine disability was received on October 11, 2007.  

A November 2007 physical therapy note is of record.  Range of motion testing revealed limited flexion due to increasing pain.  No measurement was provided.  Extension was measured to 20 degrees, left side bending was measured to 20 degrees, and right side bending was to 30 degrees.  It was noted that the appellant had previously been seen one to two years prior for two physical therapy appointments, but had failed to follow up with physical therapy treatment sessions.

November 2007, December 2007, and February 2008 clinical notes state that the appellant did not keep scheduled physical therapy appointments, although he did appear for November 2007 and January 2008 appointments.

The appellant was afforded a VA examination in February 2008.  The claims file was reviewed.  Range of motion testing of the thoracolumbar spine revealed 85 degrees of flexion, 25 degrees of extension, 25 degrees of lateral flexion bilaterally, and 25 degrees of lateral rotation bilaterally.  Combined range of motion was 210 degrees.  Pain on motion was reported, as were flare-ups and increased symptoms upon repetitive use.  However, no change in symptomatology was noted during examination.  There were no incapacitating episodes in the previous year.  Sensorimotor examination of the upper and lower extremities was intact.

The appellant was afforded a DRO hearing by teleconference in August 2009.  The appellant agreed that forward flexion of his lumbar spine was not limited to 30 degrees or less, but reported that his activities were limited by his lumbar spine disability.  The DRO explained the rating criteria for spinal disorders.

The appellant's substantive appeal was received in October 2009.  He stated that he believed a 50 percent rating was warranted for his back pain, which occurs on a 24-hour basis without much relief.  He stated that his back problems began 22 years prior and that his back has worsened over time.  He explained that he has problems with his entire back, not just his lower lumbar spine.  

A June 2011 clinical note states that the appellant had a slight antalgic gait with decreased weightbearing on the left lower extremity.  Range of motion was full for lumbar spine forward flexion, rotation, and side bend, but it was painful at the end range.  Standing extension was limited to 50 percent of normal range of motion.

During his January 2012 VA examination, the appellant reported flare-ups brought on by bending, sitting, laying, walking, and washing dishes.  The claims file was reviewed.  Range of motion testing revealed 40 degrees of forward flexion, 10 degrees of extension, 20 degrees of lateral flexion bilaterally, and 25 degrees of lateral rotation bilaterally.  Combined range of motion was 140 degrees.  The examiner noted that the appellant did not appear to put effort into range of motion testing and that examination was limited due to complaints by the appellant.  There was no additional limitation of range of motion following repetitive-use testing.  Functional loss or impairment was present in the form of pain on movement.  There was localized tenderness or pain to palpation; and there was no guarding or muscle spasm.  The appellant did not have IVDS of the thoracolumbar spine.  He used a cane regularly.  The appellant reported that he is unable to get under sinks to work as a plumber.

A statement from K.M.B., the appellant's ex-wife, was received in April 2012.  She reported that the appellant experienced worsening back pain since she first met him in 1990.  She reported that, while the appellant was on active duty, she had to perform yard work primarily, and that when the appellant was able to perform some of the yard work, he experienced pain for the remainder of the weekend.  K.M.B. reported that the appellant was unable to work as a plumber due to his back pain as early as 1994, when he separated from service.  She reported that the appellant tried to work as a cab driver in 1994 but could not sit and drive for long periods of time.  She reported that she was married to the appellant until 1996 and observed the appellant experience back pain while they were together.

The appellant was afforded a Board hearing in May 2012.  He testified that he experiences a "sticking point" and is unable to bend his back more than 20 degrees.  The VLJ observed that the appellant presented an approximately 20-degree bend.  He reported difficulty tying his shoes due to back pain.  His mother testified that she normally ties the appellant's shoes as a result.  Pain was reported daily; and the appellant stated that he walks with a cane.  Pain, numbness, tingling, and weakness were reported in the extremities.  Radiating pain in the back, buttocks, and groin was also noted.  The appellant stated that he deals with the pain himself.  He previously used NSAIDs, but they affected other health issues.  He denied taking narcotics for his back.  The appellant's mother reported that the appellant lost plumbing and pipefitting jobs because he dropped toilets and hot water tanks because he is unable to carry such items anymore due to his back pain.  The appellant reported that he was not working because of his back pain.  His mother reported that the appellant tried to start his own plumbing company but was unable to perform the physical labor required.  He could not get under sinks, and if he lay down to do so, he could not get back up again.  Muscle spasms were reported.  The appellant stated that he can barely lift things and that he was losing his gripping ability in his fingers.  The appellant reported that, towards the end of his active duty, he was given a desk job as a project planner where he could estimate man hours required for projects due to his experience as a plumber during service.

An Application for Increased Compensation Based on Unemployability was received in April 2013.  The appellant stated that he is unable to secure or follow a substantially gainful occupation due to his service-connected back disability.  He stated that he was under a doctor's care in October 2012 at Lorain Mercy Hospital and in November 2012 at Barberton Hospital.  He reported that he last worked full-time, his disability affected full-time employment, and he became too disabled to work in 1994.  He reported attempts to obtain employment in October 2012.  He reported four years of high school and stated that he had no other education or training before or after he became too disabled to work.

A statement from M.E.B. was received in April 2013.  He stated that he knew the appellant since the 1970s.  They were both stationed at Elmendorf Air Force Base in the 1980s.  M.E.B. reported that the appellant was very active and energetic prior to his back injury.  Since his back injury, M.E.B. has observed the appellant endure back pain, walk with a cane, and sometimes not be able to walk at all.  

A statement from the appellant's mother was received in April 2013.  She stated that the appellant was athletic, strong, and well-built prior to his back injury.  She stated that he was trained as a plumber and pipefitter during service and was able to work in that field for a time.  However, the appellant lost his last job because he could not perform the required tasks.  The appellant tried working for himself but his pain caused problems with walking, standing, lifting, bending, and sitting for any period of time.  She stated that the appellant is currently unable to clean his house or cook.  She stated that the appellant's daughter must tie his shoes.  She also reported observing the appellant cry due to his back pain.  

An August 1994 letter from Dr. R.P.T. at Northwest Orthopaedic & Fracture Clinic was received in April 2013.  Dr. R.P.T. opined that the appellant was not a candidate in the future for heavy mechanical or laboring-type jobs.

During his April 2016 VA examination, the appellant reported flare-ups that increase the pain and stiffness in his back, which are brought on by use or lifting.  He explained that he has chronic back pain, which increases based upon use.  The claims file was reviewed.  Functional loss or impairment was reported in the form of chronic pain.  Range of motion testing revealed 20 degrees of forward flexion, 0 degrees of extension, and 20 degrees of lateral flexion and rotation bilaterally.  Combined range of motion was 100 degrees.  Pain was observed on each range of motion and it caused functional loss.  There was objective evidence of localized tenderness or pain on palpation.  There was no additional loss of range of motion following repetitive-use testing.  Guarding, muscle spasm, and localized tenderness resulted in abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine.  The appellant was noted to have IVDS of the thoracolumbar spine; however, there was no physician-prescribed bed rest in the past 12 months.  He was noted to use a brace and cane constantly.  The examiner opined that the appellant was limited to light or sedentary work, could not do any more heavy lifting or bending-related work, and could not do his normal job.

A November 2016 clinical note states that the appellant complained of back pain with constant tightness.  Range of motion was noted to be limited, although the only measurement provided in the clinical note was 45 degrees of flexion.

VA and private medical records document the appellant's reports of back pain throughout the period on appeal.  

	B.  Lumbar Spine

		i.  Prior to April 21, 2016

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the award of a rating in excess of 20 percent for the appellant's lumbar spine disability prior to April 21, 2016.  The record documents the appellant's reports of significant back pain but there is no evidence that forward flexion of the thoracolumbar spine was 30 degrees or less, including during flare-ups.  Likewise, there was no ankylosis.  Further, the appellant did not have incapacitating episodes with a total duration of at least four weeks which required bed rest prescribed by a physician.  

In February 2008, flexion was to 85 degrees.  In January 2012, flexion was to 40 degrees, although the examiner noted that the appellant did not appear to make any effort during range of motion testing.  There is no evidence, nor does the appellant contend, that there was ankylosis at any point prior to April 21, 2016.

Although the VLJ observed that the appellant displayed an approximate 20 degree bend during the May 2012 Board hearing, this range of motion finding is of low probative value as it was not measured by a clinician.  Further, the January 2012 VA examiner observed that the appellant did not appear to put effort into range of motion testing.  During such examination just a few months prior, flexion was clinically measured to 40 degrees.  The Board concludes that this represents a more probative reflection of the appellant's actual range of motion for compensation purposes. 

During his August 2009 DRO hearing, the appellant himself conceded that forward flexion of his lumbar spine was not limited to 30 degrees or less, although his activities were limited by his lumbar spine disability.

The appellant's competent reports of back pain and difficulty performing activities, and the buddy statements submitted in support of his claim, have been considered by the Board.  However, the Board finds that the February 2008 and January 2012 VA examination reports are entitled to greater probative weight regarding the severity of the appellant's lumbar spine disability for compensation purposes because they were based upon clinical measurements which considered the appellant's reports of pain and functional loss.

Although the appellant reported being under doctors' care in October and November 2012 on his April 2013 Application for Increased Compensation Based on Unemployability, there is no evidence of record that bed rest was prescribed for a lumbar spine disability.  Thus, an increased rating based upon incapacitating episodes is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a rating in excess of 20 percent is not warranted under these criteria.  As set forth above, the appellant does not meet the schedular criteria for a rating in excess of 20 percent; and he does not exhibit functional loss due to pain or weakness supported by pathology which is consistent with a rating in excess of 20 percent.  The Board finds that the appellant's reports of pain are credible but notes that in order to warrant a higher rating, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  Here, the appellant's symptoms do not, when viewed in conjunction with the medical evidence, tend to establish disability which more closely approximates forward flexion of the thoracolumbar spine of 30 degrees or less, or unfavorable ankylosis.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

		i.  Beginning April 21, 2016

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the appellant's lumbar spine disability beginning April 21, 2016.  There is no evidence that the appellant experienced ankylosis.  Further, the appellant did not have incapacitating episodes with a total duration of at least six weeks which required bed rest prescribed by a physician.  

In April 2016, the examiner observed that there was no ankylosis.  There is no medical evidence, nor does the appellant contend, that there was ankylosis at any point beginning April 21, 2016.  Although the April 2016 VA examiner diagnosed IVDS, there had been no physician-prescribed bed rest in the past 12 months.  Flexion was measured to 45 degrees in November 2016.

The appellant has competently and credibly reported back pain and limitations regarding performing activities throughout the period on appeal.  However, the April 2016 VA examination report and the November 2016 clinical note which measured flexion to 45 degrees are entitled to greater probative weight because such clinical reports are based upon clinical evaluations of the appellant, with consideration of his reports of pain and functional loss.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a rating in excess of 20 percent is not warranted under these criteria.  As set forth above, the appellant does not meet the schedular criteria for a rating in excess of 40 percent; and he does not exhibit functional loss due to pain or weakness supported by pathology which is consistent with a rating in excess of 40 percent.  The appellant's symptoms do not, when viewed in conjunction with the medical evidence, tend to establish disability which more closely approximates unfavorable ankylosis.

Although a November 2016 clinical note states that flexion to 45 degrees was measured, the Board will not disturb the 40 percent rating in effect for this period.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      C.  TDIU

Prior to April 21, 2016, the appellant is service-connected for lumbosacral strain at 20 percent and left lower extremity lumbar radiculopathy at 10 percent.  His combined evaluation for compensation is 30 percent.  Beginning April 21, 2016, the appellant is service-connected for IVDS of the lumbar spine at 40 percent and left lower extremity lumbar radiculopathy at 10 percent.  His combined evaluation for compensation is 50 percent.  He does not meet the schedular threshold for TDIU at any point during the period on appeal because no one disability is rated at 60 percent or more; and, although service connection is in effect for multiple disabilities and one such disability is rated at 40 percent or more, his combined rating is not at least 70 percent.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Thus, the Board will consider whether the appellant is unemployable by reason of service-connected disabilities, such that submission of the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) would be warranted.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the appellant being unemployable due to his service-connected IVDS of the lumbar spine, previously rated as lumbosacral strain, and left lower extremity lumbar radiculopathy.  Thus, extraschedular referral is not warranted.

Although the appellant has competently and credibly reported, as has his mother, that he is unable to work as a plumber or pipefitter, professions for which he is trained, the preponderance of the evidence is in favor of the conclusion that the appellant is not unable to secure and follow substantially gainful sedentary employment.

During the January 2012 VA examination, the appellant reported that he is unable to get under sinks to work as a plumber.  However, no limitations to sedentary employment were reported or observed.  The April 2016 VA examiner opined that the appellant was limited to light or sedentary work, could not do any more heavy lifting or bending-related work, and could not do his normal job.

As early as 1994, Dr. R.P.T. opined that the appellant's lumbar spine disability would preclude him from physical labor.  The appellant reported that he attempted to obtain employment in October 2012 but was unsuccessful.

The Board also notes that, during his May 2012 Board hearing, the appellant reported that he worked as a project planner during his active service, a sedentary position where he could estimate man hours required for projects based upon his plumbing experience.

There is no probative medical evidence of record in favor of the appellant being unable to secure or follow a substantially gainful sedentary occupation as a result of his service-connected disabilities.  

The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran is actually employed or can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the most probative evidence establishes that the appellant is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Although his service-connected disabilities impair his ability to engage in manual labor, the record reflects that he is capable of performing sedentary work.

While the Board recognizes the limitations the appellant faces due to his service-connected disabilities, these limitations were considered in the disability ratings he receives for those disabilities.  Again, the assignment of the schedular ratings is recognition of the functional limitations caused by his disabilities, and those ratings contemplate the severity and overall impact the symptoms have on his life.  However, despite these limitations, the Board finds that the most probative evidence shows that the appellant is not unable to secure or maintain substantially gainful employment due solely to his service-connected disabilities.  Rather, the Board finds that the appellant was capable of performing the physical and mental acts required for employment.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 28 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS) of the spine, previously rated as lumbosacral strain, prior to April 21, 2016, and entitlement to a rating in excess of 40 percent thereafter, is denied.

Entitlement to a total disability evaluation based on individual unemployability is denied.



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


